Name: 96/13/EC: Commission Decision of 15 December 1995 establishing the ecological criteria for the award of the Community eco-label to indoor paints and varnishes
 Type: Decision_ENTSCHEID
 Subject Matter: deterioration of the environment;  chemistry;  consumption;  marketing;  technology and technical regulations;  non-governmental organisations
 Date Published: 1996-01-06

 Avis juridique important|31996D001396/13/EC: Commission Decision of 15 December 1995 establishing the ecological criteria for the award of the Community eco-label to indoor paints and varnishes Official Journal L 004 , 06/01/1996 P. 0008 - 0013COMMISSION DECISION of 15 December 1995 establishing the ecological criteria for the award of the Community eco-label to indoor paints and varnishes (96/13/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 880/92 of 23 March 1992 on a Community eco-label award scheme (1), and in particular the second subparagraph of Article 5 (1) thereof,Whereas the first subparagraph of Article 5 (1) of Regulation (EEC) No 880/92 provides that the conditions for the award of the Community eco-label shall be defined by product group;Whereas Article 10 (2) of Regulation (EEC) No 880/92 states that the environmental performance of a product shall be assessed by reference to the specific criteria for product groups;Whereas Article 4 (2) (a) of Regulation (EEC) No 880/92 states that an eco-label may not be awarded to products which are substances or preparations classified as dangerous in accordance with Council Directive 67/548/EEC (2), as last amended by Commission Directive 94/69/EC (3) and Council Directive 88/379/EEC (4), as last amended by Commission Directive 93/18/EEC (5), but that it may be awarded to products containing such substances or preparations in so far as they meet the objectives of the Community eco-label award scheme;Whereas paints and varnishes contain substances or preparations classified as dangerous under the Directives mentioned above;Whereas the ecological criteria established by this Decision include restrictions limiting to a minimum the content of substances and preparations classified as dangerous in paints and varnishes which may be awarded an eco-label;Whereas paints and varnishes fulfilling these criteria have therefore reduced environmental impact and meet the objectives of the Community eco-label award scheme;Whereas in accordance with Article 6 of Regulation (EEC) No 880/92, the Commission has consulted the principal interest groups within a consultation forum;Whereas the measures set out in this Decision are in accordance with the opinion of the committee set up under Article 7 of Regulation (EEC) No 880/92,HAS ADOPTED THIS DECISION:Article 1 The product group 'indoor paints and varnishes` shall mean:'decorative indoor paints and varnishes for do-it-yourself and professional users`.Article 2 The environmental performance and the fitness for use of the product group as defined in Article 1 shall be assessed by reference to the specific ecological and fitness-for-use criteria set out in the Annex.Article 3 The product group definition and the criteria for the product group as defined in Article 1 shall be valid for a period of three years from the date on which this Decision takes effect.Article 4 For administrative purposes, the code number assigned to the product group as defined in Article 1 shall be '007`.Article 5 This Decision is addressed to the Member States.Done at Brussels, 15 December 1995.For the CommissionRitt BJERREGAARDMember of the Commission(1) OJ No L 99, 11. 4. 1992, p. 1.(2) OJ No L 196, 16. 8. 1967, p. 1.(3) OJ No L 381, 31. 12. 1994, p. 1.(4) OJ No L 187, 16. 7. 1988, p. 14.(5) OJ No L 104, 29. 4. 1993, p. 46.ANNEX 1. ECO-LABEL CRITERIA - GENERAL Products shall be in accordance with Council Regulation (EEC) No 880/92 on a Community eco-label award scheme and with the following criteria during the entire period covered by the contract with the Competent Body for the award of the label.The criteria are classified into three types:- ecological criteria (paragraph 4),- general criteria (paragraph 5),- fitness-for-use criteria (paragraph 6).Some of these criteria are dependent on:- the kind of product: paint or varnish as defined in Appendix 1,- the class of paint: class 1 or class 2, as defined in paragraph 3.2. FIELD OF APPLICATION As far as paints are concerned the following, in particular, are included in the field of application:- decorative indoor paints in liquid or paste formulas which have been pre-conditioned, tinted or prepared by the manufacturer to meet the consumer's needs,- products which are tinted by distributors at the request of amateur or professional decorators.The following are excluded from the field of application:- anti-corrosion coatings,- anti-fouling coatings,- wood preservation products,- wood stains,- coating for particular industrial uses,- floor coatings,- facade coatings.3. CLASSIFICATION OF PRODUCTS Paints are classified according to their specular gloss. Two classes are defined:- Class 1: Paints with a specular gloss below or equal to 45 units at Ã ¡=60 ° (1)- Class 2: Paints with a specular gloss above 45 units at Ã ¡=60 ° (2)Criteria applicable to class 2 paints are also applicable to varnishes.Community eco-label requirements on paints and varnishes take into account this classification, particularly for criteria No 3 (volatile organic compounds content), No 4 (volatile aromatic hydrocarbons content), No 9.A (hiding power) and No 9.B (resistance to liquids).Criterion No 1: end use of the productapplicable to all products.The packaging should state clearly that the product is intended for indoor use.4. ECOLOGICAL CRITERIA Criterion No 2: white pigments (see definition (2) in Appendix 1)applicable to paints.The paint will have a white pigments content lower or equal to 40 g per m2 of dry film, with 98 % opacity.Measurement of product necessary to cover 1 m2 area with a 98 % opacity will be made in accordance with ISO 6504/l method (see also criterion No 9.A).Three types of white pigments consistent with the definition (2) given in Appendix 1 are usually used for the product group: titanium dioxide (TiO2), lithopone and zinc oxide.In the case of TiO2, the following criteria will apply for emissions and discharges of wastes related to the production of white pigment:- SOx emissions (expressed as SO2) lower than 400 mg per m2 of dry film (98 % opacity),- sulphate wastes lower than 30 g per m2 of dry film (98 % opacity),- chlorine wastes lower than 5, 9 and 18 g per m2 of dry film (98 % opacity) respectively for neutral rutile, synthetic rutile and slag ores.Criterion No 3: volatile organic compounds content (VOC) (definition (3) in Appendix 1).Maximum volatile organic compounds content depends on the product:3.A. For Class 1 paints:VOC content will be lower or equal to 30 g/l (minus water).3.B. For varnishes and Class 2 paints:VOC content will be lower or equal to 200 g/l (3) (minus water).VOC content unit used is: 'mass in grammes of VOC per litre of product (g/l minus water)`.Criterion No 4: volatile aromatic hydrocarbons (see definition (4) in Appendix 1).Maximum aromatic content depends on the product:4.A. For Class 1 paints:Volatile aromatic content will be lower or equal to 0.5 % (4) of product.4.B. For varnishes and Class 2 paints:Volatile aromatic content will be lower or equal to 1.5 % (5) of product.Criterion No 5: water pollution coming from the cleaning of application toolsapplicable to all products.The packaging should display recommendations for cleaning of tools in order to limit water pollution.These recommendations will be adapted by the paint manufacturer to the type of product in question.Criterion No 6: solid wasteapplicable to all products.In order to limit solid waste (residues and can), the packaging shall display recommendations concerning product storage conditions after opening.5. GENERAL CRITERIA Criterion No 7: Pigments and other substancesapplicable to all products.The ingredients used in the formula shall not contain substances using or based on:- Cadmium,- Lead,- Chromium VI,- Mercury,- Arsenic.Neither shall the ingredients used in the formula contain dibutyl, dioctyl or di(2-ethyl-hexyl)phthalates.Criterion No 8: dangerous substancesapplicable to all products.Ingredients used in the formula shall not contain substances classified as:- very toxic,- toxic,- carcinogenic,- mutagenic,- toxic for reproduction,as defined in Council Directive 67/548/EEC.6. FITNESS-FOR-USE CRITERIA Eco-label requirements may not 'compromise product or workers' safety or significantly affect the properties which make a product fit for use` (Council Regulation (EEC) No 880/92). The following fitness-for-use criteria are intended to guarantee to the consumer that awarded products have as satisfactory qualities from the point of view of fitness for use as other products from the same group.Criterion No 9: fitness for use.Fitness-for-use criteria differ according to the kind of product: paint or varnish.9.A. For paints: hiding power.Paints shall have a hiding power greater than or equal to 7 m2 coated by one litre of product (6)9.B. For varnishes: resistance to liquid.Varnishes shall have satisfactory resistance to water for one hour at ambient temperature (7).Appendix 1 DEFINITIONS The following definitions apply within the scope of the present product group.1. Paints and varnishesPaints and varnishes are defined as products, which are applied in thin covering layers onto a surface of wood, stone, metal or other material for the purpose of protecting and/or beautifying that surface. After application, the paint or varnish dries to a solid, adherent and protective coating.Paints are characterized by their hiding power.Varnishes are characterized by their lack of hiding power: they are transparent.2. White pigmentsWhite inorganic pigments with a refractive index higher than 1,8.3. Volatile organic compound (VOC)Any organic compound with, at normal conditions for pressure, a boiling point (or initial boiling point) lower than or equal to 250 °C.4. Volatile aromatic hydrocarbonAny hydrocarbon with, at standard conditions for pressure, a boiling point lower or equal to 250 °C and having at least one aromatic nucleus in its developed structural formula.5. Product/product rangeThe product is understood as a paint or a varnish, to be submitted to the whole assessment procedure.The product range includes the base and the product based on it.6. Tinting systemA tinting system is made up of a white, medium or neutral base and coloured pastes with which, by means of preprogrammed mixing, it is possible to obtain all the shades of colour specific to that brand of product and range.Appendix 2 STANDARD REFERENCES ISO 2812-1 'Paints and varnishes - determination of resistance to liquids - Part 1: general methods`.ISO 2813 'Paints and varnishes - measurement of specular gloss of non-metallic paint films at 20 degrees, 60 degrees and 85 degrees`.ISO 6504/1 'Paints and varnishes - determination of hiding power - Part 1: Kubelka-Munt method for white and light-coloured paints`.(1) Specular gloss measurements are carried out in accordance with the ISO 2813 method.(2) In the case of paints for which the manufacturer demonstrates, using ISO test 6504/l method, that the paint has a superior covering performance of at least 15 m2/l at 98 % opacity, then up to 250 g/l (minus water) of VOC content is permitted. The manufacturer should explain and draw attention to this superior performance on the can.(3) % is expressed in mass of aromatic content versus mass of total product (m/m).(4) Hiding power measurements are carried out following the ISO 6504/l method.(5) Resistance to liquid measurements are carried out in accordance with ISO 2812/l - method 3.